DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on 7/25/2022 is acknowledged. Claims 1-16 and 42-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claim Objections
Claim 31 is objected to because of the following informalities:  Claim 31 recites “between,” however, only lists one number, the examiner suggests to remove “between.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites introducing a stop solution to the population of cells and claim 22 also recites introducing a stop solution to the population of cells. This is unclear if the stop solution is being introduced to the system twice or if the stop solution is only being added once. For examination purposes, the stop solution is being considered to be only added once. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Under the interpretation as discussed above in the 112(b) rejection, the step of adding the stop solution is only added once and therefore, claim 22 does not further limit claim 17.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 17, 20-29, 32, 33 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2013/0171628, hereinafter Di Carlo in view of United States Application Publication No. 2013/0315937, hereinafter Lee.
Regarding claim 17, Di Carlo teaches a method of delivery across a cell membrane (paragraph [0071]), comprising: mixing a population of cells (item 18’) in a suspension and a delivery payload in a delivery solution (item 18’’), the mixing performed using a substrate containing fluidic channels (paragraph [0071]), wherein the delivery solution causes the population of cells to experience permeabilization (paragraph [0071]) and the delivery payload is delivered across membranes of the population of cells (paragraph [0071]); and introducing a stop solution to the population of cells and the delivery payload subsequent to mixing the population of cells and the delivery payload (paragraph [0071], washing with PBS) such that the stop solution causes the population of cells to stop experiencing permeabilization (the delivery solution is washed away thereby stopping permeabilization).
Di Carlo is silent with regards to specific chemical in the delivery solution causes the permeabilization, therefore, it would have been necessary and thus obvious to look to the prior art for conventional permeabilization agents. Lee provides this conventional teaching showing that it is known in the art to use ethanol in the concentration of 10-40% (Lee, paragraph [0045]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the permeabilization agent from ethanol in the concentration of 10-40% motivated by the expectation of successfully practicing the invention of Lee. 
Regarding claim 20, Di Carlo teaches wherein mixing the population of cells and the delivery payload includes pumping the population of cells and the delivery payload (items 22, 24 and 26, paragraph [0071]) into a microfluidic mixing chip (item 10, specifically where items 30 are).
Regarding claim 21, Di Carlo teaches wherein a narrowest channel of the microfluidic mixing chip is at least 5 times larger than diameters of the population of cells (paragraphs [0042] and [0058]).
Regarding claim 22, Di Carlo teaches further comprising introducing a stop solution to the population of cells and the delivery payload subsequent to mixing the population of cells and the delivery payload (paragraph [0071], washing with PBS) such that the stop solution causes the population of cells to stop experiencing permeabilization (the delivery solution is washed away thereby stopping permeabilization).
Regarding claim 23, Di Carlo teaches wherein the population of cells and the delivery payload experience laminar flows (figure 2).
Regarding claim 24, Di Carlo teaches further comprising mixing at least one additive with the population of cells in the suspension and the delivery payload in the delivery solution (paragraph [0071]).
Regarding claim 25, modified Di Carlo teaches wherein the delivery solution includes an isotonic aqueous solution, the aqueous solution including the payload and an alcohol at greater than 5 percent (v/v) concentration (see supra).
Regarding claim 26, modified Di Carlo teaches wherein said alcohol comprises ethanol (see supra).
Regarding claim 27, modified Di Carlo teaches wherein said aqueous solution comprises 10-40 % ethanol (see supra).
The claimed range overlaps or falls within the prior art range; in cases where the claimed range overlaps or falls within the prior art range, a prima facie case of obviousness of the range exists. It would have been obvious to one having ordinary skill in the art to have selected the portion of the concentration of ethanol in the range that corresponds to the claimed range. See MPEP 2144.05(I).
Regarding claim 28, modified Di Carlo teaches wherein said aqueous solution comprises 10-40 % ethanol (see supra).
Modified Di Carlo does not teach the aqueous solution comprises between 20-30% ethanol.  However, there is no established criticality or evidence showing an unexpectedly good result occurring form the claimed parameters. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use 20-30% ethanol, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. MPEP 2144.05.II.
Regarding claim 29, modified Di Carlo teaches wherein said aqueous solution comprises 10-40 % ethanol (see supra).
Modified Di Carlo does not teach the aqueous solution comprises 27% ethanol.  However, there is no established criticality or evidence showing an unexpectedly good result occurring form the claimed parameters. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use 27% ethanol, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. MPEP 2144.05.II.
Regarding claim 32, Di Carlo teaches wherein the population of cells includes a population of non-adherent cells (paragraph [0071]).
Regarding claim 33, Di Carlo teaches wherein said non-adherent cell comprises a peripheral blood mononuclear cell (paragraph [0071]).
Regarding claim 40, Di Carlo teaches for use to deliver a cargo compound or composition to a mammalian cell (paragraph [0071]).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Carlo and Lee as applied to claim 17 above, and further in view of United States Application Publication No. 2004/0072288, hereinafter Collas.
Regarding claim 18, Di Carlo and Lee teach all limitations of claim 17; however, they fail to teach the population of cells include T cells and the delivery payload includes mRNA.
Collas teaches a method for altering cell fate in which T cells are permeabilized and then mRNA is added to the system to reprogram the T cells (Collas, paragraph [0025]) so that the T cells can be generated for a specific antigen of interest (Collas, title).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized T cells as the population of cells and the delivery payload as mRNA because it would allow for T cells to be reprogrammed so that they can be used to generate a specific antigen of interest (Collas, title).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DI Carlo and Lee as applied to claim 17 above, and further in view of United States Application Publication No. 2014/0377145, hereinafter Govyadinov.
Regarding claim 19, Di Carlo and Lee teach all limitations of claim 17; however, they fail to teach the suspension and delivery solution experience and first and second mixing cascade.
Govyadinov teaches a microfluidic mixing device in which a plurality of cascades of secondary mixing channels (each of the channels is considered as separate mixing cascade) are utilized to improve the mixing of externally pumped fluids through the main channel (Govyadinov, paragraph [0068]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a first and second mixing cascade to the device of Di Carlo because it would improve the mixing of externally pumped fluids through the main channel (Govyadinov, paragraph [0068]).

Claim(s) 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Carlo and Lee as applied to claim 25 above, and further in view of United States Patent No. 6,165,977, hereinafter Mochly.
Regarding claim 30, Di Carlo and Lee teach all limitations of claim 25; however, they fail to teach the aqueous solution comprises between 12.5-500 mM KCl.
Mochly teaches a permeabilization buffer which has 140mM KCl in order to induce permeabilization of cells (Mochly, column 20, lines 51-55).
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., an aqueous solution comprising KCl), and that in combination, each element merely would have performed the same function as it did separately (i.e., permeabilization and buffering), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine the aqueous solution of reference modified Di Carlo with 140 mM KCl of reference Mochly, since the result would have been predictable.
Regarding claim 31, Di Carlo and Lee teach all limitations of claim 25; however, they fail to teach the aqueous solution comprises 106 mM KCl.
Mochly teaches a permeabilization buffer which has 140mM KCl in order to induce permeabilization of cells (Mochly, column 20, lines 51-55).
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., an aqueous solution comprising KCl), and that in combination, each element merely would have performed the same function as it did separately (i.e., permeabilization and buffering), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine the aqueous solution of reference modified Di Carlo with 140 mM KCl of reference Mochly, since the result would have been predictable. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum concentration of KCl to a range of 106 mM which would allow for the desired amount of buffering (MPEP § 2144.05 (II)).  

Claim(s) 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Carlo and Lee as applied to claim 32 above, and further in view of Collas.
Regarding claim 34, Di Carlo and Lee teach all limitations of claim 32; however, they fail to teach the population of cells include T cells (immune cells) and the delivery payload includes mRNA.
Collas teaches a method for altering cell fate in which T cells are permeabilized and then mRNA is added to the system to reprogram the T cells (Collas, paragraph [0025]) so that the T cells can be generated for a specific antigen of interest (Collas, title).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized T cells as the population of cells and the delivery payload as mRNA because it would allow for T cells to be reprogrammed so that they can be used to generate a specific antigen of interest (Collas, title).
Regarding claim 35, Di Carlo and Lee teach all limitations of claim 32; however, they fail to teach the population of cells include T cells (T lymphocyte) and the delivery payload includes mRNA.
Collas teaches a method for altering cell fate in which T cells are permeabilized and then mRNA is added to the system to reprogram the T cells (Collas, paragraph [0025]) so that the T cells can be generated for a specific antigen of interest (Collas, title).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized T cells as the population of cells and the delivery payload as mRNA because it would allow for T cells to be reprogrammed so that they can be used to generate a specific antigen of interest (Collas, title).

Claim(s) 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Carlo and Lee as applied to claim 25 above, and further in view of Collas.
Regarding claim 36, Di Carlo and Lee teach all limitations of claim 25; however, they fail to teach the population of cells include T cells (T lymphocyte) and the payload includes mRNA.
Collas teaches a method for altering cell fate in which T cells are permeabilized and then mRNA is added to the system to reprogram (edits genes) the T cells (Collas, paragraph [0025]) so that the T cells can be generated for a specific antigen of interest (Collas, title).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized T cells as the population of cells and the delivery payload as mRNA because it would allow for T cells to be reprogrammed so that they can be used to generate a specific antigen of interest (Collas, title).
Regarding claim 37, modified Di Carlo teaches wherein said mRNA encodes a gene-editing composition (see supra).

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Carlo, Lee and Collas as applied to claim 37 above, and further in view of United States Application Publication No. 2016/0348073, hereinafter Meissner.
Regarding claim 38, Di Carlo, Lee and Collas teach all limitations of claim 37; however, they fail to teach the gene editing composition reduces the expression of PD-1.
Meissner teaches a process for modifying T-cells which reduces or eliminates PD1 expression in any cell line or primary human cell to produce cells which reduce or eliminate T-cell inhibition (Meissner, paragraph [0113]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the gene editing composition reduce the expression of PD-1 because it would reduce or eliminate T-cell inhibition (Meissner, paragraph [0113]).

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Carlo, Lee and Collas as applied to claim 36 above, and further in view of United States Application Publication No. 2011/0038836, hereinafter Cooper.
Regarding claim 39, Di Carlo, Lee and Collas teach all limitations of claim 36; however, they fail to teach the mRNA encodes a chimeric antigen receptor.
Cooper teaches a method for transfecting cells for therapeutic use which utilizes mRNA coding for a specific CD19-specific chimeric antigen receptor so that any disease known to be or that may become amenable to gene therapy can be treated with this method (Cooper, paragraph [0123]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the mRNA to encode a chimeric antigen receptor because it would allow for any disease known to be or that may become amenable to gene therapy to be treated with this method (Cooper, paragraph [0123]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796